[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION FOR CONTEMPT (#122) RE MEDICAL INSURANCE
The plaintiff paid two years of medical insurance premiums to her employer's group insurer in order to cover the minor child during a period of time when she had no evidence or information that would assure her that the child was covered by the defendant as required by the judgment. The court is satisfied these payments were necessary and were caused by the defendant's failure to furnish such coverage information as he might have had. The defendant's claim that a former employer paid medical bills that he submitted, without telling the custodial parent, is no defense. The plaintiff spent $746.97  for each year's coverage. The defendant is ordered to reimburse the plaintiff $1,493.94 at the rate of $70 weekly.
The matter is continued to September 23, 1991 for a review of the defendant's compliance.